Case 2:20-cv-01463-JFW-AGR Document 91 Filed 06/23/20 Page 1 of 2 Page ID #:2508




    1
    2
    3                                                              JS-6
    4
    5
    6
    7
                                   UNITED STATES DISTRICT COURT
    8
                                 CENTRAL DISTRICT OF CALIFORNIA
    9
                                        WESTERN DIVISION
   10
   11
        RACHEL LOUISE CARLSEN,                         Case No. 2:20-cv-01463-JFW-AGRx
   12
                          Plaintiff,                   Hon. John F. Walter
   13                                                  Ctrm. 7A
                 vs.
   14                                                  JUDGMENT OF DISMISSAL
        BANK OF AMERICA, N.A., fdba BAC
   15   HOME LOAN SERVICING, LP, a Texas
        Limited Partnership, and as successor in
   16   interest to Countrywide Home Loans             Action Filed: February 13, 2020
        Servicing, LP; BANK OF AMERICA
   17   CORPORATION, as successor in interest to       Trial Date:   None Set
        Countrywide Home Loans, Inc.; NEIL
   18   COTTY, an individual, as former CFO for
        Bank of America Corp; NATIONSTAR
   19   MORTGAGE HOLDINGS, INC. fdba
        NATIONSTAR MORTGAGE, LLC, as
   20   servicer, currently doing business as MR.
        COOPER; All Persons Known and
   21   Unknown Claiming an Interest in the
        Property; And DOES 1 through 10,
   22   inclusive.
                      Defendants.
   23
   24
   25           The Court, having considered the Motion to Dismiss Plaintiff Rachel Louise

   26 Carlsen’s (“Plaintiff”) First Amended Complaint by Defendants Bank of America,
   27 N.A., f/d/b/a BAC Home Loan Servicing, LP (erroneously sued as Bank of America
   28 Corp.) (“Bank of America N.A.”) and Neil Cotty (“Cotty”) (collectively “B of A
        70000.3634/15386990.1                     1                       2:20-cv-01463-JFW-AGR
                                                                             Judgment of Dismissal
Case 2:20-cv-01463-JFW-AGR Document 91 Filed 06/23/20 Page 2 of 2 Page ID #:2509




    1 Defendants”) and the Motion for Judgment on the Pleadings by Defendant
    2 Nationstar Mortgage LLC d/b/a Mr. Cooper (erroneously sued as Nationstar
    3 Mortgage Holdings, Inc., as servicer, currently doing business as Mr. Cooper,
    4 formerly doing business as Nationstar Mortgage, LLC) (“Nationstar”), the
    5 memorandums of points and authorities in support thereof, and the oppositions and
    6 replies thereto, issued an Order dated June 11, 2020, which granted the B of A
    7 Defendants’ Motion to Dismiss and Nationstar’s Motion for Judgment on the
    8 Pleadings, denied Plaintiff’s Motion for Leave to Amend and Plaintiff’s two
    9 Motions to Strike, dismissed Plaintiff’s First Amended Complaint without leave to
   10 amend, and dismissed this action with prejudice.
   11            THEREFORE, GOOD CAUSE APPEARING, IT IS HEREBY
   12 ORDERED THAT:
   13            Judgment be entered against Plaintiff RACHEL LOUISE CARLSEN and in
   14 favor of Defendants BANK OF AMERICA, N.A., NEIL COTTY, and
   15 NATIONSTAR MORTGAGE LLC.
   16            IT IS FURTHER ORDERED that the case is dismissed in its entirety with
   17 prejudice as to Defendants BANK OF AMERICA, N.A., NEIL COTTY, and
   18 NATIONSTAR MORTGAGE LLC.
   19            IT IS FURTHER ORDERED that Plaintiff RACHEL LOUISE CARLSEN
   20 is to recover nothing from Defendants BANK OF AMERICA, N.A., NEIL COTTY,
   21 and NATIONSTAR MORTGAGE LLC.
   22            IT IS FURTHER ORDERED that the case is dismissed with prejudice as to
   23 all DOE defendants and as to all un-served defendants.
   24            IT IS SO ORDERED.
   25
   26 DATED: June 23, 2020                    _______________________________
                                              JOHN F. WALTER
   27
                                              UNITES STATES DISTRICT JUDGE
   28
        70000.3634/15386990.1                    2                       2:20-cv-01463-JFW-AGR
                                                                            Judgment of Dismissal
